DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Renu et al (Development of Cerium Oxide Nanoparticles and Its Cytotoxity in Prostate Cancer Cells; Advanced Science Letter; vol. 5, 1-9, 2012) in view of Estes et al (Tetravalent Ce in Nitrate-Decorated Hexanuclear Cluster [Ce6(µ3-O)4(µ3-OH)4]12+: A Structural End Point for Ceria Nanoparticles; The Journal of Physical Chemistry, 120, 5810-5818, 2016).
Renu discloses a composition comprising cerium nanoparticles in the presence of chloride ions formed from a reduction of a cerium precursor salt having chloride anion with 4+ surface charge and 
While the reference discloses a composition comprising cerium nanoparticles reduced from chloride ions, where additional ions can be added, the reference does not disclose the same chloride ion source as claim 37.  The use of sodium chloride as an additional chloride source is know int eh art as seen in the Estes patent.
Estes discloses a ceria composition with 4+ surface charge that is reduces with sodium chloride (abstract).  The chloride ions are present about 3M (page 5811). It would have been obvious to include the sodium chloride of Estes into the Renu as they form the same product with the same surface charge and solve the same problem.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable cerium oxide nanoparticle formulation with cancer treatment properties. It would have been obvious to include the sodium chloride of Estes into the similar formulation of Renu as they solve the same problem of forming cerium nanoparticles with 4+ surface charge and SOD mimetic activity.  The surface charge allows for increased activity against cancer strains and one of ordinary skill in the art would have been motivated to may this combination with a reasonable expectation of success as sodium chloride is a common chloride source and readily available. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/5/22, with respect to the rejection(s) of claim(s) 1, 3 and 35-37 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618